Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16,919,999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-8, 10, 11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) Claim 1 remains allowable due to reasons stated to in the Final Rejection dated 07/22/2021
(Claim 7) A power distribution unit, comprising: a housing; -2- 155384101.1Application No.: 16/884,807Docket No.: 089344-8034.US13 Response to Office Action dated December 21, 2021 at least one power input coupled with said housing and connectable to an associated external power source; at least one outlet bank located at least partially within said housing, said at least one outlet bank comprising a unitary body comprising a one-piece molded plastic construction, said unitary body including: a recessed surface; a sidewall surrounding said recessed surface; and a plurality of outlet cores extending from said recessed surface, each of said outlet cores including a plurality of apertures and adapted to accommodate an associated electrical plug; a plurality of terminals each positioned in a corresponding one of the plurality of apertures; and at least one plug retention edge associated with each of said cores, said at least one 
(Claim 19) Claim 19 remains allowable due to reasons stated to in the Final Rejection dated 07/22/2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        01/25/2022